 1
 2
 3
 4
 5
 6
 7                                      UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   TRENELL MONSON,                                        Case No. 1:17-cv-00395-EPG (PC)
11                    Plaintiff,                            ORDER GRANTING PLAINTIFF’S
                                                            MOTION FOR ISSUANCE OF
12          v.                                              SUBPOENA DUCES TECUM
13   R. MELKONIAN,                                          (ECF NO. 48)
14                  Defendant.
                                                            THIRTY-DAY DEADLINE
15
16
17             Trenell Monson (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in
18   this civil rights action filed pursuant to 42 U.S.C. § 1983. This case is proceeding on Plaintiff’s
19   claim against defendant Melkonian for failure to protect in violation of the Fourteenth
20   Amendment, which is based on an incident that occurred on November 21, 2016.
21             On June 6, 2019, Plaintiff filed a motion for the issuance of a subpoena duces tecum.
22   (ECF No. 48). Plaintiff requests the following documents from the Fresno County Sheriff’s
23   Office:
24                     1) Video footage on 11-21-16 of the incident that occurred on
                          Main jail fourth floor.
25                     2) All pictures taking of inmates on 11-21-16 incident including
                          Plaintiff, and Dean Walker thats mentioned in incident report.
26
                       3) Grievance #2016110207
27
             1
28             Plaintiff has alleged that he was a pretrial detainee at the time of the incidents described in the
     complaint.

                                                                1
                    4) All incident reports from 11-21-16 incident
 1
                    5) Any and all grievance and complaints that been filed on
 2                     defendant Ronald Melkonian during his employment at
                       Fresno County Jail.
 3
     (Id. at 1) (spelling, grammatical, and punctuation errors in original).
 4
            On June 7, 2019, Defendant filed an objection to Plaintiff’s request. (ECF No. 49).
 5
            “A command in a subpoena to produce documents, electronically stored information, or
 6
     tangible things requires the responding person to permit inspection, copying, testing, or
 7
     sampling of the materials.” Fed. R. Civ. P. 45(a)(1)(D). “If the subpoena commands the
 8
     production of documents, electronically stored information, or tangible things or the inspection
 9
     of premises before trial, then before it is served on the person to whom it is directed, a notice
10
     and a copy of the subpoena must be served on each party.” Fed. R. Civ. P. 45(a)(4).
11
            Under Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may obtain discovery
12
     regarding any non-privileged matter that is relevant to any party's claim or defense and
13
     proportional to the needs of the case, considering the importance of the issues at stake in the
14
     action, the amount in controversy, the parties’ relative access to relevant information, the
15
     parties’ resources, the importance of the discovery in resolving the issues, and whether the
16
     burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.
17
     26(b)(1). “Information within this scope of discovery need not be admissible in evidence to be
18
     discoverable.” Id.
19
            As to Defendant’s objections, Defendant is not the Fresno County Sheriff’s Office, so it
20
     is not clear how he has standing to object. Certainly, Plaintiff may choose to serve these
21
     requests on Defendant who may then assert objections on behalf of Defendant, and Plaintiff
22
     may move to compel if Defendant’s answers are insufficient. But notably Defendant does not
23
     state that a third-party subpoena is unnecessary because Defendant will respond on the Fresno
24
     County Sheriff’s Office’s behalf. Nor does Defendant state that these documents are within his
25
     possession, custody, or control. Thus, it appears a third-party subpoena may be necessary.
26
            As Defendant appears to be raising objections on behalf of non-party Fresno County
27
     Sheriff’s Office, but does not represent the Fresno County Sheriff’s Office in this action or state
28

                                                      2
 1   that it will respond on its behalf, the Court will overrule Defendant’s objections (without
 2   prejudice to the Fresno County Sheriff’s Office raising these objections in response to the
 3   subpoena).2
 4            As to Plaintiff’s requests, it appears that many of the documents Plaintiff is seeking fall
 5   within the scope of discovery. Therefore, the Court will grant Plaintiff’s motion and send him
 6   a subpoena duces tecum (form AO 88B) to complete and return.
 7            Additionally, the Court will address some of the points raised in Defendant’s objections
 8   in order to provide some guidance on what the Court views as properly within the scope of the
 9   subpoena.
10            Plaintiff’s requests should be as specific as possible, and should be limited to only
11   documents that are relevant to this case. In tailoring his requests, Plaintiff should keep in mind
12   that “[e]vidence of a person's character or character trait is not admissible to prove that on a
13   particular occasion the person acted in accordance with the character or trait.” Fed. R. Evid.
14   404(a)(1). Additionally, “[e]vidence of a crime, wrong, or other act is not admissible to prove a
15   person’s character in order to show that on a particular occasion the person acted in accordance
16   with the character.” Fed. R. Evid. 404(b)(1). However, evidence of crimes, wrongs, or other
17   acts “may be admissible for another purpose, such as proving motive, opportunity, intent,
18   preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.
19   404(b)(2). Thus, all grievances against Defendant are likely not within the scope of discovery.
20   However, it is possible that grievances addressing similar instances of conduct may be relevant,
21   to the extent they are relevant to Defendant’s “motive, opportunity, intent, preparation, plan,
22   knowledge, identity, absence of mistake, or lack of accident.”
23            Defendant also indicated that the requests were objectionable because they included
24   persons other than Plaintiff and Defendant and thus violated a “right of privacy.” The Court
25
26
              2
                Defendant also objects on the ground that Plaintiff failed to serve Defendant with his initial disclosures.
27   This is not a valid objection to discovery requests. Defendant may move to compel Plaintiff to provide initial
     disclosures, or seek sanctions or evidence preclusion for his failure to do so. But Defendant may not withhold
28   discovery on the basis that Plaintiff has not complied with an order or other obligation on Plaintiff.


                                                               3
 1   notes that “privacy” is not a valid objection or reason to withhold an otherwise relevant
 2   document. If there is a videotape of the incident in question, the fact that other persons are
 3   involved is not a valid legal reason to withhold the videotape. Similarly, Defendant is incorrect
 4   in stating that “[Plaintiff] is not entitled to grievances submitted by another inmate at the jail,”
 5   purely on the basis of “privacy.” To the extent that the Fresno County Sheriff’s Office believes
 6   that there are specific safety and security reasons to withhold a document, it may object on such
 7   a basis with an explanation of the specific safety or security concern, redact irrelevant private
 8   information, and/or seek a protective order. But it is improper to withhold an otherwise
 9   discoverable document merely because it reveals or was authored by another inmate.
10          The Court notes that nothing in this order prevents the Fresno County Sheriff’s Office
11   from objecting to these requests, including on relevance grounds.
12          Plaintiff may file a motion to compel after he receives responses from the Fresno
13   County Sheriff’s Office if he wishes to challenge the responses, or if the Fresno County
14   Sheriff’s Office fails to respond.
15          Accordingly, based on the foregoing, it is HEREBY ORDERED that:
16          1. Plaintiff’s motion for the issuance of a subpoena duces tecum is GRANTED.
17          2. The Clerk of Court is directed to send Plaintiff a copy of form AO 88B and a copy
18               of form USM-285.
19          3. Plaintiff has thirty days from the date of service of this order to complete and return
20               form AO 88B and form USM-285.
21
     IT IS SO ORDERED.
22
23
        Dated:     June 26, 2019                                 /s/
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       4
